342 S.E.2d 892 (1986)
316 N.C. 375
Reece CLARK, Employee,
v.
BURLINGTON INDUSTRIES, INCORPORATED, Employer, and
American Motorist Insurance Company.
No. 121P86.
Supreme Court of North Carolina.
April 7, 1986.
Smith, Helms, Mulliss & Moore, Greensboro, for defendants.
Lore & McClearen, Raleigh, for plaintiff.

ORDER
Upon consideration of the petition filed by Defendants in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 7th day of April 1986."